 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    GOPHER PROTOCOL, INC.,                                Case No. 2:19-cv-01039-JCM-BNW
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    DISCOVER GROWTH FUND, LLC,
10                           Defendant.
11

12

13          In reviewing the docket in this case, it has come to the court’s attention that the parties

14   have not filed a proposed discovery plan and scheduling order. Local Rule 26-1(a) requires that

15   the “plaintiff’s attorney must initiate the scheduling of the conference required by Fed. R. Civ. P.

16   26(f) to be held within 30 days after the first defendant answers or otherwise appears. Fourteen

17   days after the mandatory Fed. R. Civ. P. 26(f) conference, the parties must submit a stipulated

18   discovery plan and scheduling order.” Here, defendant Discovery Growth Fund, LLC filed a

19   motion to dismiss (ECF No. 13) on July 2, 2019, making the stipulated discovery plan and

20   scheduling order due August 16, 2019. To date, the parties have not filed a stipulated discovery

21   plan and scheduling order.

22          IT IS THEREFORE ORDERED that within 21 days from the date of this order, the

23   parties must meet and confer and file a proposed discovery plan and scheduling order.

24
            DATED: December 6, 2019
25

26
                                                           BRENDA WEKSLER
27                                                         UNITED STATES MAGISTRATE JUDGE
28
